IN THE SUPREME COURT OF THE STATE OF DELAWARE

    DARREN RICHARDS,1                              §
                                                   §   No. 422, 2020
           Petitioner Below,                       §
           Appellant,                              §   Court Below—Family Court
                                                   §   of the State of Delaware
           v.                                      §
                                                   §   File No. CK14-02016
    BROOKE BROWN,                                  §   Petition No. 19-27340
                                                   §
           Respondent Below,                       §   IN THE INTEREST OF:
           Appellee.                               §   ADAM RICHARDS


                                Submitted: June 11, 2021
                                Decided: August 3, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                            ORDER

         After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of the Family

Court’s order dated November 12, 2020. The appellant filed a petition in the Family

Court seeking modification of the parties’ child’s primary residential placement,

which had been determined in January 2017 after a full hearing on the merits. The

Family Court appropriately considered the factors set forth in 13 Del. C. § 729(c)(2),

including carefully weighing the best interest factors in light of the evidence



1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
presented. In concluding that the child’s primary residence should remain with the

appellee, the Family Court acted within its broad discretion.2

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.



                                             BY THE COURT:

                                             /s/ Collins J. Seitz, Jr.
                                                  Chief Justice




2
 See Russell v. Stevens, 2007 WL 3215667 (Del. Nov. 1, 2007) (affirming Family Court’s award
of primary residential placement and stating that when the Family Court appropriately considers
and weighs each of the best interest factors, the “law vests wide discretion in the trial court to
determine where custody shall be placed”).
                                                2